                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Shawn Howard,                                                     Case No. 3:18-cv-303

                          Plaintiff

           v.                                                     MEMORANDUM OPINION


Commissioner of Social Security,

                          Defendant


           Before me is the Report and Recommendation of Magistrate Judge William H. Baughman,

Jr., filed on December 7, 2018, in the above-entitled action. (Doc. No. 18). Under the relevant

statute:

           Within [fourteen (14)] days after being served a copy of these proposed Findings and
           Recommendation, any party who wishes to object must file and serve written
           objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and the Commissioner indicates she will not be filing objections. (Doc. No. 19).

           Following review of Judge Baughman’s Report and Recommendation, I adopt it in its

entirety as the Order of the Court. I agree the Administrative Law Judge failed to properly apply the

treating physician rule and reached a decision that was not supported by substantial evidence.

Therefore, the Commissioner’s decision is vacated, and the matter remanded for further

proceedings.

           So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
